Mukdock,
dissenting: The entire net income of the trust was payable to the petitioner’s wife for life. There was absolutely no restriction placed upon her use of that income. A gift tax was paid upon the transfer. The facts further show that the petitioner has at all times maintained a home for his wife and family and has maintained and supported them fully. None of the income of the trust was used or was required to be used for maintenance, education, or support of the wife or children. The doctrine of Douglas v. Willcuts, 296 U. S. 1, does not apply under such circumstances.
Akundell agrees with this dissent.